UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                  Plaintiff,
             v.                                            DECISION AND ORDER
                                                                16-CR-60-A
DUKE JIMENEZ,

                                  Defendant.


      Defendant Duke Jimenez has admitted that, on about May 10, 2014, he made

images of a three-year-old girl with his cell phone as he raped and sexually abused

her. Defendant Jimenez has also admitted that he later possessed more sexually-

explicit images that he used the girl to make at various times during an eight-and-a-

half month period in 2014 when he babysat the girl for her mother.

      Defendant Jimenez made these admissions when entering guilty pleas to one

count of production of child pornography in violation of 18 U.S.C. § 2251(a) and one

count of possession of child pornography in violation of 18 U.S.C. § 2252A(a)(5)(B). A

Plea Agreement the defendant entered into contemplates an aggregate sentence of

imprisonment of 50 years.

      But defendant Jimenez now claims he is innocent of the production of child

pornography count he pleaded guilty to, and he moves pursuant to Federal Rule of

Criminal Procedure 11(d) to withdraw both guilty pleas. The defendant argues that two

Assistant Federal Defenders who represented him in succession during lengthy

pretrial proceedings before he pleaded guilty, and then a third attorney who

represented him during the guilty-plea proceeding, all failed to discover that he had
grounds to claim that he was too intoxicated to have acted with the specific intent

necessary to be found guilty of making child pornography in violation of 18 U.S.C.

§ 2251(a). The defendant argues that his prior attorneys thereby gave him ineffective

assistance of counsel under the familiar standard in Strickland v. Washington, 466

U.S. 668 (1984). He contends that he would not have entered the guilty pleas if he

had known that he had the voluntary-intoxication defense to the production count. For

good measure, the defendant also accuses his third attorney of being ineffective by

misleading him about some terms of his Plea Agreement during the guilty-plea

proceeding.

      Notwithstanding defendant Jimenez’s claims, he never suggested to his prior

counsel that he might have been intoxicated when he made the sexually-explicit

images underlying the charge, and, in fact, he had informed his prior counsel that he

had no serious drug or alcohol problems. Even now, the defendant offers no specific

evidence that he ingested controlled substances or was under chronic influence of

controlled substances around the time of the May 10, 2014 production offense, and he

says nothing about how his prior counsel could be found constitutionally ineffective for

not concluding that his representations that he had no serious drug or alcohol

problems were false.

      When considering a claim of ineffective assistance of counsel, the Court

assesses an attorney’s conduct on the basis of the facts “viewed as of the time of

counsel’s conduct” and does not second guess counsel through hindsight. Strickland,

466 U.S. at 690. Strickland itself explains, “when a defendant has given counsel


                                           2
reason to believe that pursuing certain investigations would be fruitless or even

harmful, counsel’s failure to pursue those investigations may not later be challenged

as unreasonable.” Id. at 691. Accordingly, having given his prior counsel reason to

believe that he did not have a serious substance abuse problem, defendant Jimenez

fails to establish that counsel’s investigation of his mental state at the time of the May

10, 2014 production of child pornography offense was in any way flawed, let alone that

his counsel overlooked or disregarded his innocence.

       Defendant Jimenez did raise with his prior counsel that he might have suffered

from diminished capacity. He told his prior counsel that he had certain memory

problems and sleeplessness that he thought were related to PTSD1, and he asked

counsel if these problems might give him a defense to the charges he faced. He also

specifically asked if sleepwalking might be a defense, though he did not claim he was

sleepwalking when he made child pornography on or about May 10, 2014, or that he

believed that he had ever acted while in anything like a dissociative or autonomic

mental state.

       Partly as a result of defendant Jimenez’s inquiries about possible defenses, his

prior counsel retained a forensic psychologist who examined the defendant and

prepared a report for counsel. His prior counsel also retained a neurologist and sleep-

medicine specialist to consult about the defendant’s specific complaints of insomnia

and his questions about sleepwalking. And his prior counsel questioned some of the



       1
          “PTSD” is posttraumatic stress disorder, which is commonly understood to be a mental disorder
that can occur in people who have experienced or witnessed a traumatic event or events. See Am.
Psychiatric Ass'n, Diagnostic and Statistical Manual of Mental Disorders, pp. 271-80 (5th ed. 2013).

                                                   3
defendant’s family members about his behavior around the time of the offense

conduct.

        Despite the relevance of the consultants’ and family members’ assessments of

defendant Jimenez’s behaviors and mental state, the defendant has not disclosed

them in support of his claims that he lacked the specific intent to make child

pornography, or even that he was a chronic drug abuser. Thus, while the defendant

acknowledges that it is his heavy burden to establish that his prior counsel gave him

constitutionally ineffective assistance of counsel, he has not suggested how the

experts’ findings and conclusions2, or how the information his family provided, was

incompetently handled by his prior counsel. Moreover, defendant Jimenez offers no

evidence that his counsel overlooked a viable voluntary-intoxication defense, and he

disregards his earlier statements about his mental condition and PTSD that may

preclude that defense. For these reasons, and for all of the reasons stated below, the

Court finds the defendant fails to meet his heavy burden to show that his prior

counsels’ investigation and advice were not objectively reasonable under Strickland

and that he suffered prejudice as it is defined in Strickland and Hill v. Lockhart, 474

U.S. 52 (1985), by not being advised of a voluntary-intoxication defense. See Lee v.

United States, 137 S. Ct. 1958, 1967 (2017).

        Finally, the Court also finds that defendant Jimenez was not misled about the



        2
            Defendant Jimenez filed an interlocutory appeal (Dkt. No. 80) of an Order (Dkt. No. 79) finding
that his allegations of ineffective assistance of counsel waived his attorney-client privilege and directing
disclosure of certain attorney-client communications and consultants’ reports. To simplify the
proceedings, the Court later stayed the portion of the Order requiring counsel to disclose the consultants’
reports. Text Order 88.

                                                      4
terms of his Plea Agreement by counsel in a confidential conversation during the

guilty-plea proceeding. The defendant’s claims that his prior attorneys gave him

ineffective assistance of counsel are therefore all without merit. The defendant has no

fair and just reason to withdraw his guilty pleas, and his motion to withdraw the pleas

pursuant to Rule 11(d) is denied.

                                    BACKGROUND

      A defendant may withdraw a guilty plea after the plea has been accepted by a

court, but before sentencing, for “any fair and just reason.” Fed. R. Crim. P.

11(d)(2)(B). “[T]o determine whether [a] defendant has shown a ‘fair and just reason’

to justify withdrawal, a court considers, inter alia: (1) whether the defendant has

asserted his or her legal innocence in the motion to withdraw the guilty plea; (2) the

amount of time that has elapsed between the plea and the motion . . . ; and (3)

whether the government would be prejudiced by a withdrawal of the plea.” United

States v. Rivernider, 828 F.3d 91, 104 (2d Cir. 2016) (quoting United States v.

Schmidt, 373 F.3d 100, 102–03 (2d Cir. 2004)). The Court also considers whether the

defendant has raised any significant question about the voluntariness of the guilty

plea. Schmidt, 373 F.3d at 103.

      As is summarized above, defendant Jimenez alleges that he is innocent of the

production of child pornography count that he pleaded guilty to, and that both of his

guilty pleas were involuntary because he did not understand that he is innocent of the

production charge when he pleaded guilty. The defendant alleges that his prior

counsel, Assistant Federal Defender John F. Humann, Esq., Assistant Federal


                                            5
Defender Mary Beth Covert, Esq., as well as John F. Molloy, Esq., all provided

ineffective assistance of counsel under Strickland, 466 U.S. at 687–96, by failing to

discover the defendant’s viable voluntary-intoxication defense to the production of child

pornography count.

       Defendant Jimenez further alleges that his counsel at the time of the guilty plea

proceeding, Mr. Molloy, neglected him and affirmatively misled him in a private

conversation during the guilty-plea proceeding. He alleges that Mr. Molloy told him

that some language in the parties’ Plea Agreement that the defendant did not agree

with — the defendant does not say what language in the Agreement he has in mind —

would be revised after the proceeding, but it was never revised, and that Mr. Molloy

was constitutionally ineffective under Strickland and Hill for this additional reason.

       The Proceedings Leading Up to the Guilty Pleas. Defendant Jimenez was

indicted on May 25, 2016, on five counts of production of child pornography in violation

of 18 U.S.C. § 2251(a) and one count of possession of child pornography in violation

of 18 U.S.C. § 2252A(a)(5)(B). Dkt. No. 6. The charges stem from the defendant’s

use of his cell phone to take pictures while he was raping or sadistically sexually

abusing a three-year-old girl at various times from February, 2014, through late

October, 2014. Each of the five child pornography production counts carry a 15-year

mandatory-minimum sentence of imprisonment with a maximum sentence of

imprisonment of 30 years. 18 U.S.C. § 2251(e). The possession count carries a

maximum sentence of 20 years imprisonment. 18 U.S.C. § 2252A(b)(2).

       Assistant Federal Public Defender John F. Humann was defendant Jimenez’s


                                             6
first counsel during the pretrial phase of the proceedings. The defendant filed pretrial

motions and sought to suppress evidence seized from his cell phone and his

residence pursuant to search warrants. The defendant argued that the seizures

violated the Fourth Amendment because probable cause for the warrants was stale by

the time the warrants were authorized and executed.

      By February 2, 2017, AFPD Humann represented to the Court that the parties

were “close to a plea” when seeking an adjournment of oral argument of objections to

a Report and Recommendation that recommended denying defendant Jimenez’s

motions to suppress evidence. Dkt. No. 23, p. 2, ¶ 4. But about five weeks later, the

defendant wrote to the Magistrate Judge who was presiding over the pretrial

proceedings and requested assignment of new counsel because the defendant was

dissatisfied with Mr. Humann’s representation. See 3/10/2017 minute entry. The

defendant’s request for an assignment of new counsel was denied at that time. Id.

      The Court eventually denied defendant Jimenez’s motions to suppress

evidence seized from his cell phone and residence in a Decision and Order filed on

June 14, 2017. Dkt. No. 29. When the parties appeared to set a date for trial two days

later, AFPD MaryBeth Covert took over representation of the defendant in the place of

AFPD Humann. Mr. Humann was reducing his caseload due to personal constraints,

and the defendant had continued to express serious dissatisfaction with AFPD

Humann’s representation. See 5/4/2017 minute entry, 5/15/2017 minute entry, and




                                            7
Dkt. No. 283. AFPD Covert was granted a 45-day adjournment on behalf of the

defendant to become familiar with the case and to engage in plea negotiations. See

6/16/2017 minute entry.

       At the next appearance, on August 4, 2017, defendant Jimenez was granted 30

days more to evaluate two plea proposals. Dkt. No. 55. The negotiations had been

underway since before February, 2017, and seemed to have been fairly far along even

in February when Mr. Humann represented to the Court that the parties were “close to

a plea.” Id.; Dkt. No. 23.

       On September 8, 2017, defendant Jimenez was granted approximately two

more weeks to consider pleading guilty. See 9/8/2017 minute entry. On September

22, 2017, the defendant indicated he would enter a guilty plea, and the change-of-plea

proceeding was scheduled for October 3, 2017. See 9/22/2017 minute entry.

       On October 3, 2017, however, defendant sought additional time to review a plea

agreement, and the change of plea was adjourned until October 30, 2017. See

10/3/2017 minute entry. The defendant also expressed serious dissatisfaction with

AFPD Covert’s representation, see Dkt. Nos. 30 and 31 (sealed letters from the

defendant to the Court), and after a status-of-counsel conference on October 27, 2017,

John F. Molloy, Esq., was appointed the defendant’s counsel on October 30, 2017.

Mr. Molloy was the defendant’s third attorney. Proceedings were adjourned until

November 20, 2017. See 10/30/2017 minute entry.



       3
        AFPD Jayme Feldman entered a notice of appearance on behalf of defendant Jimenez on
November 16, 2016. Dkt. No. 17. AFPD Feldman’s role seems to have been limited to assisting Mr.
Humann before AFPD Covert took over as the defendant’s counsel.

                                                 8
        On November 20, 2017, Mr. Molloy sought another adjournment to continue

plea negotiations. The Court was not privy to the substance of the parties’ plea

negotiations. See Fed. R. Crim. P. 11(c)(1) (“The court must not participate in [plea

negotiations].) Nevertheless, instead of granting yet another adjournment, the Court

scheduled jury selection and trial for January 17, 2018.

        On December 7, 2017, defendant Jimenez and Mr. Molloy appeared and

entered into the Plea Agreement pursuant to which the defendant pleaded guilty to

Count 3 of the Indictment charging him with the production of child pornography on

May 10, 2014, and Count 6 charging him with possession of child pornography on

November 18, 2015. Dkt. Nos. 35 and 54. The production count was predicated

upon:

              . . . visual depictions produced by the defendant [on May 10,
              2014] depict[ing] the defendant engaging in sexual intercourse
              with Victim 1 and also depict[ing] Victim 1 touching the
              defendant's penis, as well as sadistic, masochistic and other
              depictions of violence.

Dkt. No. 35, p. 5, ¶ 8.b. When these images were produced, the victim “. . . was three

years-old, and was in the custody, care, and supervisory control of the defendant.” Id.

at p. 5, ¶ 8.a. The possession count was predicated upon these images being found

on a microSD card of the defendant’s. Id. “In total, 18 image files were located on the

SD card which depicted Victim 1 engaging in sexually-explicit conduct.” Id. at p. 5, ¶

8.c. The 18 image files were produced between February 10, 2014, and October 27,

2014. Id.

        While under oath during the guilty-plea proceeding, defendant Jimenez stated


                                            9
that he fully understood the charges, the facts underlying his guilty pleas, all of his trial

rights, and the Plea Agreement. See Dkt. No. 54. The defendant stated that he

agreed with everything in the Plea Agreement, that it was the only agreement

concerning his pleas, and that he was entering the guilty pleas voluntarily and of his

own free will. Id. According to the defendant’s Plea Agreement, he faces an advisory

range of imprisonment of 600 months (50 years), a mandatory minimum of 15 years

imprisonment, and a maximum of 50 years imprisonment. Dkt. No. 35, ¶¶ 9-21.

       Before defendant Jimenez entered the guilty pleas in December of 2017, he

appeared with counsel for five plea-or-trial status conferences during the four months

preceding entry of the pleas. See Dkt. Nos. 55-61. The Plea Agreement negotiated

by Mr. Molloy, and entered into by the defendant on December 7, 2017, seems to have

been similar to one of two alternative proposals Mr. Humann had negotiated on the

defendant’s behalf in February, 2017. Dkt. No. 92, ¶¶ 8-9.

                                       DISCUSSION

       Defendant Jimenez has the burden to establish a fair and just reason to

withdraw his pleas. United States v. Rivernider, 828 F.3d 91, 104 (2d Cir. 2016).

While “th[e any-fair-and-just reason] standard implies that motions to withdraw [a guilty

plea] prior to sentence should be liberally granted,” United States v. Doe, 537 F .3d

204, 210 (2d Cir. 2008), a “guilty plea is a ‘grave and solemn act,’ not to be withdrawn

lightly.” United States v. Hyde, 520 U.S. 670, 677 (1997). “[S]ociety has a strong

interest in the finality of guilty pleas, and allowing withdrawal of pleas not only

undermines confidence in the integrity of our judicial procedures, but also increases


                                             10
the volume of judicial work, and delays and impairs the orderly administration of

justice.” Doe, 537 F.3d at 211 (quotation marks omitted); see United States v. Maher,

108 F.3d 1513, 1529 (2d Cir. 1997). Accordingly, neither “bald statements that simply

contradict what [a defendant] said at his plea allocution,” United States v. Torres, 129

F.3d 710, 715 (2d Cir. 1997), nor an after-the-fact change of heart, are fair and just

reasons to withdraw a guilty plea. Lee v. United States, 137 S. Ct. 1958, 1967 (2017).

       I. Whether Defense Counsel Incompetently
          Investigated a Voluntary-Intoxication Defense.

       Defendant Jimenez claims that his prior counsel were all ineffective under

Strickland and Hill because they overlooked that the defendant had grounds to claim

he was too intoxicated to form the specific intent to commit the production of child

pornography offense in violation of 18 U.S.C. § 2251(a). Specifically, the defendant

claims that he had, and has, “trouble remembering” the acts of rape and sexual abuse

he admitted when he pleaded guilty, that he had been having problems sleeping

because of symptoms of PTSD (post-traumatic stress disorder), that he may have

been sleepwalking when he made the pornographic images, and that he was a chronic

abuser of both MDMA (3,4-methylenedioxy-methamphetamine, or “Ecstacy,” or

“Molly”) and marijuana. See Dkt. No. 75-2, ¶ 2, ¶ 7. The defendant contends that

these circumstances were known to his prior counsel and are alone sufficient to

require the Court to deliver a voluntary-intoxication instruction to a trial jury. See e.g.,

United States v. Alfonso-Perez, 535 F.2d 1362, 1365 (2d Cir. 1976) (a defendant is

“entitled to have instructions presented relating to any theory of defense for which

there is any foundation in the evidence, no matter how weak or incredible . . . .”

                                             11
(quotation and citations omitted). Certainly, a voluntary-intoxication instruction might

help a jury consider whether the defendant specifically intended to use the child to

make the visual depictions of sexually-explicit conduct.

       Generally, to establish that counsel’s assistance was constitutionally ineffective,

a defendant must show under Strickland, 466 U.S. at 687–96, that: (1) counsel's

performance “fell below an objective standard of reasonableness” and that (2) the

error by counsel had an effect on the final judgment. Id. at 688. Ordinarily, “[j]udicial

scrutiny of counsel’s performance must be highly deferential,” and the Court “must

indulge a strong presumption that counsel’s conduct falls within the wide range of

reasonable professional assistance.” Id. at 689. This means that defendant Jimenez’s

burden to show that counsels’ performance was deficient is a “heavy one.” Harrington

v. United States, 689 F.3d 124, 129 (2d Cir. 2012).

       In the context of a guilty plea, a defendant must show a “reasonable probability

that, but for counsel’s errors, he would not have pleaded guilty and would have

insisted on going to trial,” Hill v. Lockhart, 474 U.S. 52, 59 (1985), and that deciding

not to plead guilty “would have been rational under the circumstances.” Padilla v.

Kentucky, 559 U.S. 356, 372 (2010). Whether a defendant would have rationally

chosen to reject a guilty plea in favor of trial is “an inquiry that demands a

‘case-by-case examination’ of the totality of the evidence.” Lee v. United States, 137

S. Ct. 1958, 1961 (2017) (quoting Williams v. Taylor, 529 U.S. 362, 391 (2000)). After-

the-fact assertions from a defendant that the defendant would have rejected a plea

agreement without contemporaneous objective evidence do not suffice. Lee 137 S.Ct.


                                             12
at 1967; Pham v. United States, 317 F.3d 178, 182 (2d Cir. 2003). And a defendant

facing long odds at trial “will rarely be able to show prejudice from accepting a guilty

plea that offers him a better resolution than would be likely after trial.” Lee, 137 S. Ct.

at 1966.

       A. Prior Counsels’ Investigation of Memory, Sleep,
          and Substance Abuse Problems was Reasonable.

       In this case, defendant Jimenez must first show that his prior counsel

unreasonably failed to consider evidence that the defendant was so severely

intoxicated that he lacked the specific intent to produce child pornography. The

defendant argues:

              AFPD Covert also rendered deficient representation. To her
              credit, she obtained the support of a medical professional to
              counsel her and her client regarding Mr. Jimenez’s lack of
              memory claims, but her investigation focused on memory and
              sleepwalking alone – she failed to investigate the cause of the
              lack of memory. This is important. If she looked into this
              more, she should have made the link between substance
              abuse and the lack of memory. This would have led her to the
              voluntary intoxication defense and the ability to counsel Mr.
              Jimenez more completely. She did not do this which rendered
              her performance deficient and her advice ineffective and
              incomplete.

Dkt. No. 75-1, p. 11 (emphasis in original). But the investigation of the defendant’s

alleged diminished capacity undertaken by the Federal Public Defender’s Office was

substantially more extensive than “obtaining the support of a medical professional,”

and the defendant offers only his present counsel’s conclusory assertion to explain

why AFPD Covert and her successor, Mr. Molloy, should have discovered that the

defendant had a viable voluntary-intoxication defense to the May 10, 2014 production


                                             13
offense.

      Defendant Jimenez’s statements to AFPD Covert that he was having trouble

remembering the alleged offense conduct were partially addressed when counsel

arranged for the defendant to be examined by a forensic psychologist, Dr. Daniel

Antonius, on June 21 and June 30, 2017. During the examination, the defendant told

Dr. Antonius that he had been smoking marijuana for “several hours daily” during

some indefinite time period before his arrest in connection with the alleged offenses,

but the defendant “was adamant that he never let his use of marijuana interfere with

his daily life, including work and relationships.” Dkt. No. 91, ¶ 27. The defendant’s

insistence that his use of marijuana did not interfere with his work and relationships

was consistent with earlier statements the defendant made to an investigator

employed by the Federal Public Defender’s Office in April of 2016 that he had no drug

or alcohol problems, Dkt. No. 91, ¶ 25, and was generally consistent with what he had

told AFPD Covert about prior drug use. See Dkt. No. 91, ¶¶ 23-24, 27-28.

      Needless to say, defendant Jimenez’s explicit claim to Dr. Antonius that he was

not impaired in his daily life despite his marijuana abuse corroborates his other denials

of a substance abuse problem and tends to contradict the defendant’s current

speculation that the combined effects of marijuana and ecstasy use and chronic abuse

left the defendant without specific intent to use the child he was babysitting to make

sexually-explicit images on May 10, 2014.

      The Court notes that defendant Jimenez’s assertions that he has “trouble

remembering any acts of the acts alleged in the Indictment” are limited to memories of


                                            14
the alleged offense conduct. Compare Dkt. No. 75-2, ¶ 2 and Dkt. No. 91, ¶ 14, with

Dkt. No. 75-1, p. 10-11. Such episodic trouble remembering alleged offense conduct

could be associated with some mental health conditions, or with specific episodes of

severe voluntary intoxication, but the defendant claims chronic substance abuse over

an extended and indefinite time period. The defendant’s claim that his “trouble

remembering” should have led prior counsel to conclude that the defendant was

severely intoxicated on May 10, 2014 is not objectively probative in the face of the

contrary evidence the defendant gave his prior counsel. He denied a substance abuse

problem. No other specific evidence corroborates his claim of voluntary intoxication.

See e.g., United States v. Agnello, 158 F.Supp.2d 285, 289 (E.D.N.Y. 2001).

      AFPD Covert reviewed the July 1, 2017 report of Dr. Antonius’ mental

examination with defendant Jimenez. Based upon the forensic psychologist’s report,

the AFPD advised the defendant he “did not have a trial defense based on his claim of

memory loss.” Dkt. No. 91, ¶¶ 14-16. Despite his current claims, the defendant had

not told his prior counsel that he had been self medicating post-traumatic stress with

ecstacy, as well as with marijuana, and he does not claim that he told her. See Dkt.

No. 75-1, p. 11. Further, the assertion of chronic ecstasy abuse is not supported by

any statement in the defendant’s Declaration in support of his motion to withdraw his

guilty pleas. See Dkt. No. 75-2. The assertion is inconsistent with statements made

by the defendant to the Federal Public Defender's Office investigator. Dkt. No. 91,

¶ 25. It is inconsistent with records that the Federal Public Defender's Office obtained

from the Niagara County Jail. Id. at ¶ 26. It is inconsistent with statements by the


                                           15
defendant to Dr. Antonius. Id. at ¶ 27. It is inconsistent with what the defendant told

AFPD Covert. See id., at ¶ 234. The claim that the defendant suffered diminished

capacity due to the combined effects of chronic ecstasy and marijuana abuse is

unfounded. The defendant identifies nothing that his prior counsel could have

discovered to support a viable voluntary-intoxication defense.

        The breadth of defendant Jimenez’s prior counsels’ investigation was also

reasonable. The defendant’s repeated requests that his counsel address a possible

“sleep walking defense” prompted the Federal Public Defender’s Office to consult a

neurologist and sleep medicine expert. Dkt. No. 91, ¶¶ 17-22. The consultation led

AFPD Covert to conclude that the defendant had no viable defense based upon sleep

walking. Id. at ¶¶ 19-21. That conclusion was apparently bolstered by separate

factual investigation, including conversations with the defendant’s family about the

defendant’s behaviors, which “. . . further demonstrated that such a defense would not

be viable.” Id. at ¶ 21. Having been asked about any behaviors that may have

evidenced sleep walking, the defendant’s family apparently provided his prior counsel

no reason to conclude that the defendant was observed in an dissociative or

autonomic mental state potentially inconsistent with the ability to formulate a specific

intent to act. The defendant was informed of the outcome of counsel’s investigation

and evaluation of a possible sleep walking defense, id. at ¶ 22, and he does not


        4
           When the defendant reviewed his substance use and abuse history with Dr. Antonius, the
defendant said he had used ecstacy once and “molly” three or four times in his life. Dkt. No. 91, ¶ 27.
Because the defendant’s own Declaration in support of his motion to withdraw his pleas does not assert
that he told his prior counsel that he was using or was a chronic abuser of ecstacy or “molly,” as well as
marijuana, see Dkt. No. 75-2, the Court concludes that no evidentiary hearing is required to address that
assertion in his current counsel’s memorandum. See Dkt. No. 75-1, p. 10-11.

                                                    16
challenge this portion of the investigation or counsel’s advice. Although the defendant

suggests his plea was involuntary because he was unaware of a viable voluntary-

intoxication defense, it bears emphasis that his prior counsel, especially AFPD Covert,

adequately investigated all the questions about the defendant’s diminished capacity

that counsel had reason to investigate, and counsel communicated objectively

reasonable advice to the defendant based upon the results of the investigation.

      After AFPD Covert was relieved as counsel for defendant Jimenez and Mr.

Molloy was appointed as his counsel, Mr. Molloy reviewed the investigative materials

compiled by the Federal Public Defender’s Office and conferred with AFPD Covert

about the defendant’s case. Dkt. No. 92. Mr. Molloy also conferred with the defendant

about a sleep walking defense and advised the defendant it was not a viable defense.

Mr. Molloy does not believe that the defendant ever told him that the defendant was or

might have been intoxicated during the alleged child pornography production offenses.

Id. at ¶¶ 3, 6, 8, 11-12. He believes the defendant did not tell him that he was chronic

abuser of ecstasy and marijuana. See id. at ¶ 11. The defendant does not claim

otherwise.

      In summary, defendant Jimenez made statements to his prior counsel and

others inconsistent with his present claim that he had been a chronic abuser of ecstacy

and marijuana. The defendant adamantly denied that his marijuana use interfered with

his daily functioning when examined by a forensic psychologist. His family apparently

told his prior counsel of no behaviors indicating the defendant acted without intent.

The defendant offers no new reason to conclude that his prior counsel should have


                                           17
considered his professed trouble remembering the offense conduct as either direct

evidence or circumstantial evidence of voluntary intoxication, and he points to no

objective evidence that his prior counsel might have uncovered to corroborate a claim

that he was so severely intoxicated that he lacked the requisite specific intent at the

time of the May 10, 2014 production offense. Accordingly, primarily because the

defendant gave his prior counsel reason to believe that he did not have a substance

abuse problem, the defendant fails to show that his counsel’s investigation of his

mental state as of the May 10, 2014 production of child pornography offense was even

deficient, let alone that it was a constitutionally-ineffective investigation. Strickland,

466 U.S. at 691.

       B. The Defendant Fails to Show Prejudice. To establish an ineffective

assistance of counsel claim, defendant Jimenez must also establish a reasonable

probability that, but for his prior counsels’ alleged errors, he would have rejected the

Plea Agreement. Hill, 474 U.S. at 59. The defendant asserts simply that he would not

have pleaded guilty if his prior counsel had been competent, presuming that his

assertions about his diminished capacity alone would have required the Court to

deliver a voluntary-intoxication jury instruction during a trial, and would have helped

him prove his innocence. That presumption is unfounded.

       By way of background, it is well settled that a defendant’s intoxication may be

“considered in determining whether a defendant was capable of forming the specific

intent necessary to commit the crime charged.” Montana v. Egelhoff, 518 U.S. 37, 47

(1996). And a criminal defendant is generally “entitled to have instructions presented


                                             18
relating to any theory of defense for which there is any foundation in the evidence, no

matter how weak or incredible . . . .” United States v. Alfonso-Perez, 535 F.2d 1362,

1365 (2d Cir. 1976) (emphasis added; quotation and citations omitted)5.

        A defendant nevertheless bears the burden at trial of showing that there is a

sufficient evidentiary foundation for a requested jury instruction before the instruction

will be delivered to the jury. United States v. Rowland, 826 F.3d 100, 115 (2d Cir.

2016). And the defendant is generally required to point to evidence underlying the

instruction “sufficient for a reasonable jury to find in his favor.” Mathews v. United

States, 485 U.S. 58, 63 (1988); see e.g., United States v. Crowley, 236 F.3d 104 (2d

Cir. 2000) (voluntary-intoxication defense).

        Accordingly, while a defendant has the fundamental due process, confrontation,

compulsory process, and autonomy rights to present defenses, “[a] defendant's right to

present relevant evidence is not unlimited, [and] is subject to reasonable restrictions.”



        5
            A voluntary-intoxication instruction the Court would likely use, if any, reads as follows:

                 There has been evidence that the defendant may have been intoxicated at the time
        of the offense with which he is charged.

               Intoxication or drunkenness in itself is not a legal defense to a criminal charge.
        However, intoxication or drunkenness may negate the existence of the defendant's intent to
        commit the crime that the government must prove in order to convict.

                On the evidence before you, if you find that the defendant was intoxicated, you may
        conclude that the defendant did not have the required intent I described earlier. On the other
        hand, even if you believe that the defendant was intoxicated to some degree, you still may
        conclude that he was capable of having the required intent. After considering all of the
        evidence, if you find that the government has established each of the elements beyond a
        reasonable doubt, then you may find the defendant guilty. On the other hand, if you find the
        government has failed to meet this burden beyond a reasonable doubt, you must find the
        defendant not guilty.

Sand et al., 1-8 Modern Federal Jury Instructions — Criminal, ¶ 8.03 (Matthew Bender) (citing United
States v. Rahman, 189 F.3d 88, 142–43 & n.18 (2d Cir. 1999)).

                                                       19
United States v. Scheffer, 523 U.S. 303, 308 (1998); Clark v. Arizona, 548 U.S. 735,

769-70 (2006); see Washington v. Schriver, 255 F.3d 45, 56 (2d Cir. 2001). A

defendant “[c]learly . . . does not have an unfettered right to offer testimony that is

incompetent, privileged, or otherwise inadmissible under standard rules of evidence.”

United States v. Stewart, 433 F.3d 273, 311 (2d Cir. 2006) (quoting Taylor v. Illinois,

484 U.S. 400, 410 (1988). In this context, defendant Jimenez needs at least enough

admissible evidence of voluntary intoxication for a reasonable juror to doubt whether

he had specific intent to produce child pornography on May 10, 2014 because of his

voluntarily intoxication to show he would have been entitled to the voluntary-

intoxication instruction.

       To be clear, defendant Jimenez does not assert that he actually lacked the

requisite intent to use the child to make sexually-explicit images on May 10, 2014, or

ever. See generally Dkt. Nos. 75-1, 75-2. Instead, the defendant maintains that he

suffered generally from diminished capacity, including “trouble remembering any of the

acts alleged in the Indictment,” due to the combined ill-effects of PTSD and chronic

substance abuse. See Dkt. No. 75-2, ¶ 2, ¶ 7. The defendant does not explain how

he contends these symptoms or conditions relate to the specific intent element of the

offense; he contends that his plea must be found involuntary because he was not

advised that he had a viable voluntary-intoxication defense. But the Court finds that

the defendant lacks even “weak or incredible” evidence that voluntary intoxication

rendered him without specific intent to produce child pornography on May 10, 2014.

       First, defendant Jimenez proffers no foundational evidence that he in fact


                                             20
consumed intoxicating substances and was severely intoxicated on May 10, 2014

when he made still images as he raped and violently sexually abused the child. See

Dkt. No. 75. He has trouble remembering his substance abuse around the time of his

actions to make the images, and he seems to believe that he was more or less

constantly under the influence of his ongoing and long-term abuse of marijuana. See

Dkt. No. 75-2, ¶ 2, ¶ 7. He further believes that his self-diagnosed PTSD contributed

to his diminished capacity. But this sort of general and temporally indefinite diminished

capacity evidence is not likely to be admissible. See e.g., United States v. Agnello,

158 F.Supp.2d 285, 289 (E.D.N.Y. 2001).

       Second, defendant Jimenez has no evidence that what he describes presently

as his chronic abuse of marijuana caused him to act with or without any particular

purposes while he sexually abused the girl on May 10, 2014. Testimony about the

effects of chronic substance abuse on a person’s mental status requires scientific,

technical and specialized knowledge that the defendant lacks, Fed. R. Evid. 701(c)

and 702, and the defendant has neither expert witness opinion evidence nor other

evidence to support a theory that chronic substance abuse caused his memory

problems, let alone that it caused behaviors consistent with a lack of specific intent to

use the child to make sexually-explicit images. Moreover, any lay opinion testimony

that the effects of chronic substance abuse are causing the defendant not to

remember whether he had the specific intent to produce child pornography on May 10,

2014, or even that his lack of such a memory somehow tends to show that he in fact

lacked the requisite intent at the time of the offense, is certainly inadmissible. Fed. R.


                                            21
Evid. 701. That testimony would be speculative lay opinion testimony of causation not

rationally based upon any witness’ perceptions, including the defendant’s perceptions.

Id.

        Defendant Jimenez’s own testimony could be admissible if it were of his own

relevant utterances, conduct and symptoms on or around May 10, 2014. Fed. R. Evid.

602, 701. But that testimony is not admissible on why he does not remember the

offense conduct6 or whether chronic substance abuse might have caused him to have

been in a dissociative or autonomic state while raping and abusing the girl.

        Of course, the same holds true for defendant Jimenez’s apparently self-

diagnosed PTSD and his claims that it was the combined effects of substance abuse

and his PTSD that diminished his capacity to form specific intent. See e.g., Mercado

v. Dep’t of Corrections, No. 3:16-CV-01622-VLB, 2019 WL 625697, at *3-4 (D. Conn.

Feb. 14, 2019). Even expert opinion testimony on this topic is “permitted only in rare

and narrowly defined circumstances because of the high likelihood that it will result in

the resurrection of precisely the kinds of [diminished capacity] defenses the [Insanity

Defense Reform Act, 18 U.S.C. § 17] was enacted to prohibit.” United States v. Sabir,

04–CR–673, 2007 WL 1373184, at *5 (S.D.N.Y. May 10, 2007). It would therefore be

the defendant’s burden to establish the fit of any mental-health expert opinion within


        6
          The Court concludes that testimony by defendant Jimenez that he does not remember why he
made the sexually-explicit images as he raped and sadistically abused the child on May 10, 2014 could be
relevant under Fed. R. Evid. 401 if the testimony were offered to show that the defendant forgot making
the images because his use of the child to make the images was merely an incidental purpose of his
actions. But the defendant professes trouble remembering any of the acts he actually took to make the
sexually-explicit images. The testimony of his memory problems is therefore only a speculative basis for
an inference about his specific purposes for using the girl on May 10, 2014, and would be inadmissible
under Fed. R. Evid. 602 and 403 if offered on his lack of specific intent theory.


                                                  22
the narrow confines of evidence tending to negate his specific intent, id.; see also

United States v. Levin, No. 15-cr-101, 2016 WL 299031, at *7-9 (S.D.N.Y. Jan. 25,

2016), and the defendant does not take up that burden.

        Accordingly, defendant Jimenez has neither admissible foundational evidence

that he consumed controlled substances close enough in time to the offense to cause

acute voluntary intoxication nor even the prospect of admissible opinion evidence of

the causal effects of chronic substance abuse that would have permitted him to raise a

voluntary-intoxication defense if he had rejected the Plea Agreement and gone to trial7.

The defendant has neither expert nor lay opinion to provide a jury with a causal link

between effects of chronic substance abuse and a lack of specific intent, and he has

no other evidence that he behaved in ways indicative of a dissociative or autonomic

mental state around the time of the production of child pornography offense to which

he pleaded guilty.

        For these reasons, the Court finds defendant Jimenez does not have a viable

voluntary-intoxication defense. His claim that the defense is viable is based entirely on

speculation that is insufficient to support a claim of prejudice due to alleged errors of

his prior counsel, let alone his claim of innocence based upon a lack of specific intent8.



        7
          The Court finds defendant Jimenez’s citations to articles from scientific journals that conclude
that chronic substance abuse can be associated with and may cause cognitive deficits, including memory
impairments, do not, even in the context of all of the defendant’s claims, warrant an evidentiary hearing.
        8
            Defendant Jimenez does not claim that he would have rejected the Plea Agreement and gone to
trial on a voluntary-intoxication defense even if he had been informed of the defense and specifically
advised by counsel that it was not viable. The Court therefore does not consider whether it would have
been the defendant’s Sixth Amendment autonomy right to pursue the losing defense or his counsel’s
proper strategic choice not to pursue it. Compare McCoy v. Louisiana, 138 S. Ct. 1500 (2018), with
Panuccio v. Kelly, 927 F.2d 106 (2d Cir. 1991).

                                                    23
       Finally, if the defendant had elected not to enter into the Plea Agreement, he

would have subjected himself to trial and potential conviction on four additional counts

of production of child pornography in violation of 18 U.S.C. § 2251(a). Each count

carries a mandatory-minimum sentence of 15 years imprisonment, up to a statutory

maximum of 30 years (assuming he has no prior qualifying sex offenses). 18 U.S.C. §

2251(e). In light of his potentially increased criminal liability, and the unfounded basis

of his claim to a voluntary-intoxication defense, the defendant has not shown that it

would have been rational for him to have rejected the Plea Agreement and to have

proceeded to trial. Dkt. No. 75-2, p. 4, ¶ 8. All he says is that “[i]f I was made aware of

[the voluntary-intoxication defense] by my previous attorneys, I would not have entered

into the plea agreement or entered pleas of guilty . . . .” Id.; see also Dkt. No. 75-1, pp.

12-13. He proffers no evidence that a more favorable plea could have been

negotiated if he had raised a potential voluntary-intoxication defense.

       The United States did not provide a summary of the evidence it would offer at

trail to prove defendant Jimenez's specific intent to use of the child for the purpose of

making child pornography as alleged in Counts 1, 2, 4, and 5 of the Indictment.

However, given that the factual basis for his guilty plea to Courts 3 and 6, includes the

nearly nine-month duration of the charged sexual abuse and the defendant's

possession of 18 image files on a date 10 months after the first charged sexual abuse,

see Dkt. No. 35, ¶¶ 7-8, pp. 4-5 (elements and factual basis); Dkt. No. 54, pp. 2, 12-16

(same); Dkt. No. 1, p. 6, ¶ 8 (defendant's false exculpatory statements), the Court finds


                                            24
the proof is likely to be strong. He would likely face an even longer sentence of

imprisonment if he rejected the Plea Agreement and was convicted of additional

counts of production of child pornography than the 50-year advisory Guidelines

sentence he faces now. The defendant has failed to carry his burden to establish that

“a decision to reject the plea bargain would have been rational under the

circumstances.” See Padilla v. Kentucky, 559 U.S. 356, 372 (2010).

      II. Whether Defense Counsel Promised to Change the
          Plea Agreement After the Guilty Pleas were Entered.

      When defendant Jimenez entered his guilty pleas on December 7, 2017, the

defendant was placed under oath, acknowledged understanding the oath, and was

instructed and encouraged to proceed deliberately:

THE COURT:          Sir, you're now under oath. And being under oath during the
                    course of these proceedings, I'll be asking you some questions.
                    You'll have to answer those questions honestly and truthfully. If
                    you were to give me any false answer, that false answer may be
                    used against you in a further proceeding brought by the
                    government on a charge of perjury or making a false statement
                    while under oath. Do you understand that, sir?

DEFENDANT:          Yes.

THE COURT:          It is also very important you understand what your rights are. If at
                    any time during the course of these proceedings there's something
                    you want clarified, you want to talk to Mr. Molloy, you want to ask
                    me a question, I can do that. I'm encouraged -- you're encouraged
                    to do it if you have a question. We're in no hurry here. So, make
                    sure that you, if you have any questions, you'll be able to have
                    them clarified. Okay?

DEFENDANT:          Yes.

Dkt. No. 54, pp. 1-2.

      The Court immediately asked defendant Jimenez and his counsel to generally

                                           25
confirm that any guilty plea that the defendant might enter would be a knowing plea:

THE COURT:          Now, it’s my understanding that you're here today to waive certain
                    rights and to plead guilty to Count 3 and Count 6 of the indictment
                    under the terms and conditions of the plea agreement. Do you
                    understand those two charges, sir?

DEFENDANT:          Yes.

THE COURT:          Mr. Molloy, you have gone over those two Counts with your client?
                    Are you satisfied he understand it?

MR. MOLLOY:         I am, Your Honor.

THE COURT:          Any reason for me to go through any further explanation?

MR. MOLLOY:         None.

THE COURT:          And you have reviewed with him the terms and conditions of the
                    plea agreement and he understands them?

MR. MOLLOY:         I have gone over it with him, yes.

THE COURT:          And his rights under Rule 11, right to a trial, et cetera?

MR. MOLLOY:         Yes, Judge.

THE COURT:          Now, sir, you have discussed this matter with your attorney. He's
                    explained to you what your legal rights are, what your legal options
                    are. You probably didn't like to hear what he had to tell you, but
                    he's not there to make you feel good. He's there to be your legal
                    advisor. And apparently, based on those discussions, you're here
                    today to waive certain rights and to plead guilty to these two
                    charges under the terms and conditions of the plea agreement.
                    Are you fully satisfied with the advice and counsel you've received
                    from Mr. Molloy?

DEFENDANT:          Yes.

THE COURT:          Any complaints about Mr. Molly's representation of you?

DEFENDANT:          Not at this time, no.

Dkt. No 54, pp. 2-3. The defendant was thus made aware that the Court expected

                                            26
to be told whether the defendant had any complaint about his counsel.

      Defendant Jimenez now alleges that he had only a few unsatisfactory minutes

to speak to Mr. Molloy before the December 7, 2017 plea proceeding, and that Mr.

Molloy privately promised him during a short interruption later during the proceeding

that some changes the defendant wanted made to the Plea Agreement would be made

after the plea proceeding concluded. Dkt. No. 75-2, ¶ 5, pp. 2-3.

      Nevertheless, defendant Jimenez denied, while under oath just before he

admitted his guilt, that any such promise had been made to him:

      THE COURT:           Now, sir, we've gone over the agreement in court. You
                           indicated you understand it. And you signed it, indicating
                           you understand it. Mr. Molloy has indicated that he's gone
                           over it with you and he's satisfied you understand it. Any
                           questions, sir?

      DEFENDANT:           Not at this moment, no.

      THE COURT:           Are these all the terms and conditions of the plea
                           agreement which we just read here in court?

      DEFENDANT:           Excuse me?

      THE COURT:           Are these all the terms and conditions of the plea
                           agreement? No one has made any other promises to you,
                           have they?

      DEFENDANT:           Yes. I understand it.

      THE COURT:           I'm sorry?

      DEFENDANT:           Yes, I understand it.

      THE COURT:           No one's made any other promises to you, have they?

      DEFENDANT:           Oh, no, Your Honor.

Dkt. No. 54, p. 25.

                                           27
      At the end of the written Plea Agreement, the agreement includes an integration

clause and other language for defendant Jimenez and his counsel to affirm that no

other promises or representations had been made to the defendant and that the Plea

Agreement is the entire agreement:

             I have read this agreement, which consists of 15 pages. I
             have had a full opportunity to discuss this agreement with my
             attorney, John J. Molloy, Esq. I agree that it represents the
             total agreement reached between myself and the government.
             No promises or representations have been made to me other
             than what is contained in this agreement. I understand all of
             the consequences of my plea of guilty. I fully agree with the
             contents of this agreement. I am signing this agreement
             voluntarily and of my own free will.

Dkt. No. 35, p. 15. Defendant Jimenez and Mr. Molloy signed the Plea Agreement on

signature lines right under this paragraph stating that the defendant had a full

opportunity to discuss the agreement and that there were no other promises or

representations. The above-quoted language was read by the prosecutor, word-for-

word, shortly before the defendant said that he was guilty of Counts 3 and 6 of the

Indictment. Dkt. No. 54, pp. 23-24.

      Mr. Molloy confirms in an affidavit that defendant Jimenez asked whether some

changes could be made to the Plea Agreement during the change of plea proceeding.

Dkt. No. 92, ¶¶ 8-9. But none of the changes had to do with a defense, and Mr. Molloy

told the defendant that no further changes to the agreement would be acceptable to

the United States. Id. The proceeding continued until the defendant admitted his guilt

and the guilty pleas were accepted by the Court after the Court made specific findings

that the pleas were knowing, voluntary, and supported by a factual basis. See Dkt.


                                           28
No. 54, p. 32.

      During oral argument of the motion to withdraw defendant Jimenez’s guilty

pleas, the defendant’s present counsel suggested there were miscommunications

between the defendant and prior counsel. But the defendant has made no showing of

a miscommunication. The defendant states in an affidavit:

             I entered the pleas pursuant to the plea agreement thinking
             that Mr. Molloy had made changes to the agreement like we
             discussed. When I saw things during the plea hearing that
             were not changed in the agreement, I turned to Mr. Molloy to
             point that out. The Court paused and asked Mr. Molloy if
             everything was alright. He said it was and told me that he
             would change those things later. Thinking things would be
             taken care of, I continued with the hearing.

Dkt. No. 75-2, ¶ 5, pp. 2-3. The defendant’s affidavit does not identify any specific

changes he thought were to be made to the Plea Agreement. And the colloquy

between the Court and Mr. Molloy that the defendant seems to recall was:

      THE COURT:           Just a second. Mr. Molloy, you want to talk to your client?

      MR. MOLLOY:          No, Your Honor. There was just a question about the
                           appeal.

      THE COURT:           Oh, okay.

Dkt. No. 54, p. 23. Minutes later, when the Court asked the defendant whether

anyone had made any other promises to him not in the Plea Agreement, the

defendant said, “Oh no, Your Honor.” Dkt. No. 54, p. 25.

      Defendant Jimenez’s current counsel suggests that these “changes” had to do

with the defendant’s “mental state and lack of memory at the time of the offense.” Dkt.




                                           29
No. 75-1, p. 139. Moreover, those are part of the grounds for the defendant’s claim of

innocence and his claim that his pleas were involuntary on the theory that he did not

appreciate that he could claim innocence because he was too intoxicated to intend to

use the child to make the sexually-explicit images he made and are not mere

“changes” to the Plea Agreement. In any event, counsel’s suggestion is contradicted

by the defendant’s repeated statements under oath during the plea proceeding that he

understood all the provisions in the Plea Agreement, that the Plea Agreement was the

entire agreement between the parties, and confirming that the defendant was “fully

agree[ing] with the contents of” the Plea Agreement. Dkt. No. 35, p. 15.

        During defendant Jimenez’s plea proceeding, the Court spoke directly to him

about his background, his mental state, and about his understanding of the charges

against him. See Dkt. No. 54. The Court confirmed the defendant’s understanding of

the terms and conditions of the Plea Agreement, and his awareness of the relevant

circumstances and likely consequences of the guilty pleas. Id. The Court observed

the defendant during the proceeding and confirmed his understanding during a nearly

word-for-word review of the Plea Agreement and frequent colloquy about the topics

covered in the Plea Agreement. Id. The Court confirmed the defendant’s

understanding as the Court advised him about the fundamental and important rights he

would be waiving if he went ahead with the guilty pleas. Id. at pp. 29-31. The Court



        9
          Defense counsel’s suggestion is not supported by any statement in defendant Jimenez’s
Declaration in support of his motion to withdraw his pleas, Dkt. No. 75-2, and is contradicted by Mr.
Molloy’s affidavit. Dkt. No. 92, ¶ 10 (“The [] changes requested by Mr. Jimenez did not involve intoxication
or anything else as a possible defense.”) The suggestion of the defendant’s current counsel does not
warrant an evidentiary hearing.

                                                    30
also confirmed the defendant’s understanding as the Court heard and evaluated the

proposed factual basis for the guilty pleas. Id. at pp. 13-16. Having listened to the

defendant’s responses and observed his behavior during the plea colloquy, see e.g.,

Dkt. No. 54, p. 23, the Court concluded that the defendant was being truthful when he

said under oath that no other promises had been made to him and when he confirmed

that he was “fully agree[ing] with the contents of” the Plea Agreement. Dkt. No. 35, p.

15; Dkt. No. 54, p. 23.

       Defendant Jimenez’s statements in support of his motion to withdraw his guilty

pleas because he had a private promise from Mr. Molloy to change something in the

Plea Agreement after it was formally entered “simply contradict what he said at his

plea allocution.” United States v. Torres, 129 F.3d 710, 715 (2d Cir. 1997); see United

States v. Juncal, 245 F.3d 166, 171 (2d Cir. 2001). In light of the proceedings during

the ten months leading up to the change-of-plea proceeding — especially during the

last four months when he appeared in Court for seven conferences to report on the

status of plea negotiations or to schedule a trial — and in light of the grave atmosphere

in the courtroom during the December 7, 2017 change-of-plea proceeding, and the

defendant’s demeanor and answers during that plea proceeding, and in light of Mr.

Molloy’s affidavit, Dkt. No. 92, the Court finds the defendant’s claim that he somehow

believed he had a promise by Mr. Molloy to change the language of the Plea

Agreement after the formal plea proceeding, even as a result of some sort of

miscommunication, to be incredible. The defendant would not have confirmed he was

fully agreeing with the contents of the Plea Agreement if he believed it was to be


                                           31
changed afterwards. Under the circumstances, the Court finds the defendant’s claim

of being misled by Mr. Molloy does not merit an evidentiary hearing and is plainly

insufficient to justify withdrawal of the defendant’s pleas under Rule 11(d). Torres, 129

F.3d at 715.

      The Court notes that, if defendant Jimenez did raise concerns during the plea

proceeding with Mr. Molloy about the defendant’s mental state and lack of memories

that related not to his guilt, but to the mitigation of punishment, those concerns would

properly be addressed after the guilty plea proceeding. The record shows that the

defendant was interviewed by a United States Probation Officer, in Mr. Molloy's

presence, shortly after the change of plea proceeding on December 7, 2017. Dkt. No.

46 (February 28, 2018 Presentence Investigation Report (the “PSR”) docketed under

seal). The defendant did not claim innocence, and he said that he was not using his

drug abuse as an excuse for the offenses. See id. at ¶¶ 24-26. While the PSR does

not mention sleepwalking, symptoms of a sleep disorder, or any lack of memory of the

offense conduct, it shows that the defendant told the Officer that he believed he suffers

from PTSD and that he was self-medicating with about one-quarter ounce of marijuana

daily. Id. at ¶ 83; see id. at ¶¶ 76-78. The PSR notes the defendant reported

“experimenting” with ecstacy six or seven times in about 2015, the year after the

production offense he admitted. Id. at ¶ 85. Nothing in the PSR suggests that the

defendant or any other person the Officer spoke to during the presentence

investigation reported that the defendant had ever experienced a loss of conscious

volitional control due to sleepwalking, chronic narcotics abuse, or any other cause.


                                           32
                                     CONCLUSION

       For the reasons stated above, the Court finds that the defendant, Duke

Jimenez, entered his guilty pleas voluntarily, knowingly, and intelligently, “with

sufficient awareness of the relevant circumstances and likely consequences.”

Bradshaw v. Stumpf, 545 U.S. 175, 183 (2005) (quoting Brady v. United States, 397

U.S. 742, 748 (1970)). The defendant has failed to carry his burden to show that the

guilty pleas he entered were involuntary, were tainted by ineffective assistance of

counsel, or that there is otherwise a fair and just reason for him to withdraw the pleas.

His prior counsel gave him objectively reasonable advice, and withdrawing the pleas

would be irrational because it would likely lead to an even more lengthy sentence of

imprisonment for the defendant. The defendant’s motion pursuant to Fed. R. Crim. P.

11(d) to withdraw his pleas is therefore denied.

       IT IS SO ORDERED.


                                              S/Richard J. Arcara
                                          HONORABLE RICHARD J. ARCARA
                                          UNITED STATES DISTRICT COURT


Dated: May 21, 2019




                                            33
